283 F.2d 949
Hayes R. HARRIS, Appellantv.PENNSYLVANIA RAILROAD COMPANY, a corporation.
No. 13165.
United States Court of Appeals Third Circuit.
Argued November 14, 1960.
Decided November 21, 1960.

Appeal from the United States District Court for the Western District of Pennsylvania, Claude F. Clayton, J.
Blair A. Griffith, Greensburg, Pa., for appellant.
Samuel W. Pringle, Pittsburgh, Pa. (Pringle, Bredin & Martin, Pittsburgh, Pa., on the brief), for appellee.
Before GOODRICH, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
This is a claim by a plaintiff against a defendant railroad based upon asserted liability under the F.E.L.A. The case was tried to a jury and the jury under instructions from the trial judge which are not complained of returned a verdict for the defendant.


2
The plaintiff bases his appeal upon the claim that there was not substantial evidence to support the jury's finding and that we should review the order of the trial judge in denying plaintiff's motion for a new trial. The difficulty with the plaintiff's position is that the facts were fully developed at the trial and submitted to the jury. The jury evidently did not accept the plaintiff's version of the claimed operative facts. There was a fair basis for the jury's consideration and its verdict must stand.


3
The judgment will be affirmed.